SANBOHN, Circuit Judge
(concurring). I concur in the result in this case on the following grounds: A bill in equity cannot be maintained in the national courts to recover possession of real property in cases in which there is no impediment to an action of ejectment. Sanders v. Devereux, supra. The only evidence produced hv the appellee in this case to impeach the tax judgment on which the appellant’s title rested was that which appeared on the face of the files and records of the Pulaski county chancery court, and the only contention on which he relied to overthrow that judgment was that these files and records disclosed the fact that that court never had jurisdiction to render the judgment. If this position was sound, the appellee could have maintained ejectment to recover the property in question, inasmuch as the appellant was in possession, and for that reason the bill should have been dismissed. If, on the other hand, the files and records of the Pulaski county chancery court did not disclose its want of jurisdiction, and hence the invalidity of the tax judgment, then there was no evidence in the court below to sustain the claim of its invalidity, and the bill should have been dismissed for that reason.